      Case 4:19-cv-00478-LCK Document 16 Filed 03/26/21 Page 1 of 10



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Luis Randulfo Parrado,                              No. CV-19-00478-TUC-LCK
10                          Petitioner,                  ORDER
11   v.
12   David Shinn, et al.,
13                          Respondents.
14
15          Petitioner Luis Parrado has filed a Petition for Writ of Habeas Corpus pursuant to

16   28 U.S.C. § 2254. Before the Court are the Petition (Doc. 1), Respondents’ Answer (Doc.

17   10-12), and Parrado’s Reply (Doc. 13). The parties have consented to Magistrate Judge

18   jurisdiction. (Doc. 15.)

19                     FACTUAL AND PROCEDURAL BACKGROUND

20          Parrado was convicted in the Pima County Superior Court of two counts each of

21   kidnapping, aggravated assault, armed robbery, aggravated robbery, and possession of a

22   narcotic drug, as well as one count each of kidnapping of a minor under fifteen, aggravated

23   assault of a minor under fifteen, first degree burglary, and possession of drug paraphernalia.

24   (Doc. 10, Ex. B.) Parrado was sentenced on February 2, 2015, to a prison term totaling 19.5

25   years. (Id.)

26          Parrado appealed and the Arizona Court of Appeals granted review but denied relief.

27   (Id., Exs. C-E.) The Arizona Court of Appeals summarized the facts in support of Parrado’s

28   convictions:
      Case 4:19-cv-00478-LCK Document 16 Filed 03/26/21 Page 2 of 10



 1
            In December 2015, Parrado and another man entered the apartment of K., C.,
 2          and their three-year-old son. They beat C. repeatedly with pistols and herded
            the family into the bedroom; while Parrado stayed in the living room, his
 3          companion entered the bedroom and pointed a pistol at the family and
            threatened to kill them. The attackers fled, taking several items from the
 4          apartment, when Parrado yelled that police were nearby. Both were arrested
            a short time later, and K. identified Parrado as one of her attackers just after
 5          his arrest. Parrado was carrying oxycodone pills and a baggie containing
            cocaine base when he was arrested.
 6
     (Id., Ex. E ¶ 2.)
 7
            Parrado filed a Notice of Post-Conviction Relief (PCR), followed by a PCR Petition
 8
     and Supplement thereto. (Id., Exs. G, I, J.) The PCR court denied relief on the merits. (Id.,
 9
     Ex. K.) Parrado appealed and the Arizona Court of Appeals granted review. (Id., Exs. L,
10
     M.) The court granted relief and remanded for an evidentiary hearing on Parrado’s claim
11
     that counsel was ineffective with respect to a plea offer; the court denied relief as to his
12
     other claims. (Id., Ex. M.)
13
            After a hearing (id., Exs. O, U), the PCR court denied relief on Parrado’s claim of
14
     ineffective assistance of counsel (IAC) (id., Ex. P). The appellate court affirmed that
15
     decision. (Id., Ex. R.) The Arizona Supreme Court denied review. (Id., Ex. S.)
16
                                            DISCUSSION
17
            Parrado pled one claim, in which he alleges trial counsel was ineffective for failing
18
     to adequately advise him of a plea offer. Respondents conceded that Parrado properly
19
     exhausted this claim and did not contend it is untimely. (Doc. 10 at 4, 7.)
20
            Legal Standards for Relief Under the AEDPA
21
            The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) created a
22
     “highly deferential standard for evaluating state-court rulings’ . . . demand[ing] that state-
23
     court decisions be given the benefit of the doubt.” Woodford v. Visciotti, 537 U.S. 19, 24
24
     (2002) (per curiam) (quoting Lindh v. Murphy, 521 U.S. 320, 333 n.7 (1997)). Under the
25
     AEDPA, a petitioner is not entitled to habeas relief on any claim “adjudicated on the
26
     merits” by the state court unless that adjudication:
27
28
                                                 -2-
      Case 4:19-cv-00478-LCK Document 16 Filed 03/26/21 Page 3 of 10



 1
            (1)    resulted in a decision that was contrary to, or involved an
 2          unreasonable application of, clearly established Federal law, as determined
            by the Supreme Court of the United States; or
 3
            (2)   resulted in a decision that was based on an unreasonable
 4          determination of the facts in light of the evidence presented in the State court
            proceeding.
 5
     28 U.S.C. § 2254(d). The last relevant state court decision is the last reasoned state decision
 6
     regarding a claim. Barker v. Fleming, 423 F.3d 1085, 1091 (9th Cir. 2005) (citing Ylst v.
 7
     Nunnemaker, 501 U.S. 797, 803-04 (1991)); Insyxiengmay v. Morgan, 403 F.3d 657, 664
 8
     (9th Cir. 2005).
 9
            “The threshold test under AEDPA is whether [the petitioner] seeks to apply a rule
10
     of law that was clearly established at the time his state-court conviction became final.”
11
     Williams v. Taylor, 529 U.S. 362, 390 (2000). Therefore, to assess a claim under subsection
12
     (d)(1), the Court must first identify the “clearly established Federal law,” if any, that
13
     governs the sufficiency of the claims on habeas review. “Clearly established” federal law
14
     consists of the holdings of the Supreme Court at the time the petitioner’s state court
15
     conviction became final. Williams, 529 U.S. at 365; see Carey v. Musladin, 549 U.S. 70,
16
     74 (2006).
17
            The Court has explained that a state court decision is “contrary to” the Supreme
18
     Court’s clearly established precedents, under § 2254(d)(1), if the decision applies a rule
19
     that contradicts the governing law set forth in those precedents, thereby reaching a
20
     conclusion opposite to that reached by the Supreme Court on a matter of law, or if it
21
     confronts a set of facts that is materially indistinguishable from a decision of the Supreme
22
     Court but reaches a different result. Williams, 529 U.S. at 405-06; see Early v. Packer, 537
23
     U.S. 3, 8 (2002) (per curiam). Under the “unreasonable application” prong of § 2254(d)(1),
24
     a federal habeas court may grant relief where a state court “identifies the correct governing
25
     legal rule from [the Supreme] Court’s cases but unreasonably applies it to the facts of the
26
     particular . . . case” or “unreasonably extends a legal principle from [Supreme Court]
27
     precedent to a new context where it should not apply or unreasonably refuses to extend the
28
                                                  -3-
      Case 4:19-cv-00478-LCK Document 16 Filed 03/26/21 Page 4 of 10



 1
     principle to a new context where it should apply.” Williams, 529 U.S. at 407. For a federal
 2
     court to find a state court’s application of Supreme Court precedent “unreasonable,” the
 3
     petitioner must show that the state court’s decision was not merely incorrect or erroneous,
 4
     but “objectively unreasonable.” Id. at 409; Schriro v. Landrigan, 550 U.S. 465, 473 (2007);
 5
     Visciotti, 537 U.S. at 25. “A state court’s determination that a claim lacks merit precludes
 6
     federal habeas relief so long as ‘“fairminded jurists could disagree’ on the correctness of
 7
     the state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting
 8
     Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).
 9
            Under the standard set forth in § 2254(d)(2), habeas relief is available only if the
10
     state court decision was based on an unreasonable determination of the facts. Miller-El v.
11
     Dretke, 545 U.S. 231, 240 (2005) (Miller-El II). In considering a challenge under
12
     § 2254(d)(2), state court factual determinations are presumed to be correct, and a petitioner
13
     bears the “burden of rebutting this presumption by clear and convincing evidence.” 28
14
     U.S.C. § 2254(e)(1); Landrigan, 550 U.S. at 473-74; Miller-El II, 545 U.S. at 240.
15
            Analysis
16
            Parrado alleges trial counsel was ineffective in failing to provide sufficient
17
     information for him to evaluate a plea deal before rejecting it. The PCR court made the
18
     following findings and denied this claim:
19
                    Petitioner testified his trial counsel never told him, and he never
20          inquired, as to the potential range of sentence he was facing if convicted of
            the numerous charges. Petitioner also testified that the first time he had heard
21          about the DNA or fingerprint evidence introduced by the State was at the
            time of trial. Furthermore, although Petitioner does recall a conversation with
22          his trial counsel about the plea, he testified that she gave him no information
            regarding the evidence to be presented in the case or the possible sentences
23          if he took his case to trial. He testified she only told him that he was looking
            at up to twenty-one (21) years under the plea, but that he needn’t worry
24          because she had “the case in the bag.” The Court finds Petitioner’s testimony
            on these issues is not credible.
25
                   Trial counsel testified that she had no recollection of providing
26          Petitioner with a copy of February 2014 plea, but that her practice was to
            provide a copy to her client by hand delivery through her investigator. Trial
27          counsel had no doubts that she would have discussed the plea with Petitioner,
            and would have encouraged him to take the plea because the State had a very
28          strong case due to the DNA and fingerprint evidence. Trial counsel did recall
                                                 -4-
      Case 4:19-cv-00478-LCK Document 16 Filed 03/26/21 Page 5 of 10



 1
            from her conversations concerning the plea, that Petitioner was only
 2          interested in a probation available plea. . . .
 3                 The evidence presented showed Ms. Berry had an approximately 40
            minute interaction with Petitioner at the jail on March 13, 2014. This was
 4          about one month after the State extended its February 2014 plea offer.
            Petitioner states the only thing trial counsel communicated to him during this
 5          approximately 40 minute conversation was that she has the case in the bag
            and that he was looking at a maximum of twenty-one (21) years. Petitioner
 6          does not indicate what else they spoke about during the approximately 40
            minute conversation, but Petitioner maintains he was never told any of the
 7          facts of his case or the potential sentence if he were convicted at trial.
 8                  Trial counsel does not specifically recall talking to Petitioner about
            the plea, but that she most likely would have done so during the March 2014
 9          jail visit. She does recollect telling Petitioner the State’s case was strong, and
            she would have encouraged him to take the plea. She recalls some discussion
10          with Petitioner about the possibility of the victims not appearing for trial.
            Because of this possibility, trial counsel recalls Petitioner was only interested
11          in a probation available plea on the drug charges and didn’t want to plea to
            anything regarding the home invasion.
12
                   ....
13
                    THE COURT FINDS that Petitioner has failed to establish by a
14          preponderance of the evidence that trial counsel’s performance fell below an
            objective standard of reasonableness. See Rule 32.8, Ariz. R. Crim. Proc. The
15          Court further finds that trial counsel provided Petitioner the information
            necessary to allow him to make an informed decision whether to accept or
16          reject the plea, and that Petitioner, in fact, rejected the plea offer.
17   (Doc. 10, Ex. P at 2-3.)

18          IAC claims are governed by Strickland v. Washington, 466 U.S. 668 (1984). To

19   prevail under Strickland, a petitioner must show that counsel’s representation fell below an

20   objective standard of reasonableness and that the deficiency prejudiced the defense. Id. at

21   687-88. The inquiry under Strickland is highly deferential, and “every effort [must] be

22   made to eliminate the distorting effects of hindsight, to reconstruct the circumstances of

23   counsel’s challenged conduct, and to evaluate the conduct from counsel’s perspective at

24   the time.” Id. at 689. Thus, to satisfy Strickland’s first prong, deficient performance, a

25   defendant must overcome “the presumption that, under the circumstances, the challenged

26   action might be considered sound trial strategy.” Id. A petitioner must affirmatively prove

27   prejudice. Id. at 693. To demonstrate prejudice, he “must show that there is a reasonable

28   probability that, but for counsel’s unprofessional errors, the result of the proceeding would

                                                  -5-
      Case 4:19-cv-00478-LCK Document 16 Filed 03/26/21 Page 6 of 10



 1
     have been different. A reasonable probability is a probability sufficient to undermine
 2
     confidence in the outcome.” Id. at 694.
 3
            In deciding whether to accept a plea offer, “defendants are ‘entitled to the effective
 4
     assistance of competent counsel.’” Lafler v. Cooper, 566 U.S. 156, 162-63, 168 (2012)
 5
     (quoting McMann v. Richardson, 397 U.S. 759, 771 (1970)); see also Missouri v. Frye,
 6
     566 U.S. 134, 147 (2012) (finding counsel’s conduct is deficient if she fails to communicate
 7
     an offered plea to the defendant). If a defendant is denied effective assistance in evaluating
 8
     an offered plea, “prejudice can be shown if loss of the plea opportunity led to a trial
 9
     resulting in a conviction on more serious charges or the imposition of a more severe
10
     sentence.” Lafler, 566 U.S. at 168.
11
            Parrado argues the PCR court’s fact finding was unreasonable pursuant to
12
     § 2254(d)(2) and the legal ruling was an unreasonable application of Strickland under
13
     § 2254(d)(1). The Court first looks at the state court factual findings. The PCR court found
14
     not credible Parrado’s testimony that counsel had the case “in the bag,” and that counsel
15
     did not inform him of either the term of imprisonment he faced if convicted at trial or that
16
     the state had inculpatory DNA and fingerprint evidence. The PCR court also found that
17
     trial counsel informed Parrado the state had a strong case and encouraged him to take the
18
     plea deal, and counsel provided sufficient information for Parrado to meaningfully evaluate
19
     the plea offer.
20
             Parrado argued the PCR court’s findings were unreasonable for numerous reasons.
21
     First, Parrado argued, “[t]rial counsel was not at the jail on the days or at the time it would
22
     have been possible to have explained and provided the plea to Petitioner within the court
23
     hearing time frame.” (Doc. 13 at 5 ¶ 9.) The Court does not know what Parrado means by
24
     “the court hearing time frame.” Regardless, at the evidentiary hearing it was established
25
     that the prosecutor offered the plea in February 2014 and counsel met with Parrado at the
26
     jail for 45 minutes in March 2014. (Doc. 10, Ex. U at 18-19.) Parrado acknowledged that
27
     counsel informed him the prosecution had offered a plea. (Id. at 28, 32, 33.)
28
                                                  -6-
      Case 4:19-cv-00478-LCK Document 16 Filed 03/26/21 Page 7 of 10



 1
            Next, Parrado argued that counsel testified to having no specific recollection of
 2
     giving Parrado a copy of the plea offer or discussing it with him. (Doc. 13 at 4 ¶ 1.) Parrado
 3
     testified he did not see the plea offer until the PCR proceedings. (Doc. 11, Ex. U at 27.)
 4
     And, counsel did not document in her file that she gave him the plea offer or what advice
 5
     she provided about it. (Id. at 13.) However, the absence of written corroboration does not
 6
     undermine the testimony of trial counsel. She testified that she probably would have had
 7
     her investigator deliver the plea agreement, and counsel visited Parrado in jail several
 8
     weeks after the plea was offered. (Id. at 15-16.) Counsel had no doubt that she
 9
     communicated with Parrado about the plea, because she believed the State had a strong
10
     case and she would have encouraged Parrado to accept a deal that reduced his exposure.
11
     (Id. at 10-11, 18, 20.) She had a specific memory of Parrado informing her that the only
12
     plea he would accept was one for probation on the drug charges. (Id. at 10, 18, 20-22.)
13
     Critically, Parrado acknowledged that counsel informed him that the prosecution had
14
     offered a plea capping his prison exposure at 21 years. (Id. at 28, 32, 33.)
15
            Also, Parrado argued that, as he testified, he did not know about the DNA or
16
     fingerprint evidence to be used at trial. (Doc. 13 at 5 ¶¶ 6, 8.) This testimony is contrary to
17
     that offered by counsel. Additionally, Parrado’s testimony contained several unbelievable
18
     statements: during the 40-minute meeting with counsel he did not ask any questions about
19
     the plea and learned only that it had a maximum of 21 years prison time; although counsel’s
20
     investigator met with Parrado seven times, he knew nothing about his case or the evidence
21
     against him; and, despite testifying that counsel provided him no factual information about
22
     the plea offer, his case, or the sentence he was facing at trial (and that he did not ask about
23
     these topics), he testified to asking counsel to request severance of the drug charges because
24
     he wanted a probation plea for those charges. (Doc. 10, Ex. U at 32-34, 36-38, 40.) Looking
25
     at the entirety of the testimony, the PCR court’s rejection of Parrado’s testimony as not
26
     credible was not objectively unreasonable.
27
28
                                                  -7-
      Case 4:19-cv-00478-LCK Document 16 Filed 03/26/21 Page 8 of 10



 1
            Finally, Parrado argued that counsel did not recall that a witness deposition had been
 2
     taken in the case, and she did not explain to Parrado that a deposition could be used at trial
 3
     if the witness did not appear. (Doc. 13 at 5 ¶¶ 2-4.) This argument arises because counsel
 4
     testified that she discussed with Parrado a possibility that one of the victims would not
 5
     appear at trial because she was from Mexico. (Doc. 10, Ex. U at 20-21, 35.) She believed
 6
     that Parrado was relying upon that possibility and, for that reason, did not want to enter a
 7
     plea as to any of the counts tied to the home invasion. (Id. at 20-21.) Here, Parrado appears
 8
     to be arguing that counsel failed to properly advise him that witnesses could be deposed
 9
     prior to trial; therefore, he should not have relied on the possibility that they would fail to
10
     appear at trial as a basis to avoid conviction. This contention is undermined by Parrado’s
11
     own evidentiary hearing testimony when he stated that he had no idea there was an issue
12
     regarding victim testimony and he did not rely upon the possibility that they would not
13
     appear for trial. (Id. at 35-36.) Because Parrado did not decline the plea offer based on a
14
     belief (erroneous or otherwise) that he might not be convicted due to the absence of victim
15
     testimony, counsel’s advice on that topic is not relevant.1
16
            Having reviewed the evidentiary hearing testimony and the arguments set forth by
17
     Parrado, this Court finds the PCR court’s fact finding was not objectively unreasonable.
18
     Therefore, Parrado is not entitled to relief based on § 2254(d)(2). Because Parrado has not
19
     offered any evidence to overcome those factual and credibility findings, this Court defers
20
     to them. See Sophanthavong v. Palmateer, 378 F.3d 859, 867 (9th Cir. 2004) (requiring
21
     federal courts to defer to state court credibility findings made after an evidentiary hearing);
22
     28 U.S.C. § 2254(e)(1).
23
            Next, the Court evaluates Parrado’s contention that the PCR court’s decision was
24
     an unreasonable application of Supreme Court law. This Court accepts as true the following
25
26
            1
              Parrado argued that counsel failed to explain that the victim had been deposed and
27   the deposition could be used at trial if the victim did not appear. (Doc. 13 at 5 ¶¶ 2-3.)
     Review of the docket reveals that no depositions were sought until August 2014, months
28   after the plea deal was offered.
                                                  -8-
      Case 4:19-cv-00478-LCK Document 16 Filed 03/26/21 Page 9 of 10



 1
     findings by the PCR court: trial counsel informed Parrado there was a plea offer and the
 2
     state had a strong case, and she encouraged him to take the plea deal; and this provided
 3
     sufficient information for Parrado to meaningfully evaluate the plea offer. Additionally,
 4
     this Court defers to the PCR court’s conclusion that Parrado’s testimony to the contrary
 5
     was not credible. Because counsel told Parrado about the plea and offered advice about the
 6
     strength of the state’s case, counsel’s conduct was not objectively unreasonable. At a
 7
     minimum, the Arizona Court of Appeals’ denial of this claim was not objectively
 8
     unreasonable. See Cheney v. Washington, 614 F.3d 987, 994-95 (2010) (noting that review
 9
     of a decision under Strickland and the AEDPA is “doubly deferential” because courts must
10
     be highly deferential in evaluating counsel’s performance).
11
            As a final matter, Petitioner relies upon State v. Donald, 10 P.3d 1193, 298 Ariz.
12
     406 (Ct. App. 2000), to argue that ineffective assistance of counsel is established any time
13
     a Donald hearing is not held prior to the rejection of a plea offer in an Arizona trial court.
14
15          A Donald hearing is a pre-trial hearing where a defendant is informed of any
            outstanding plea offer and the consequences of conviction so that a record of
16          the defendant’s rejection of the plea offer can be made to guard against any
17          ‘late, frivolous, or fabricated claims’ of ineffective assistance of counsel
            ‘after a trial leading to conviction with resulting harsh consequences.’
18
     Matwyuk v. Ryan, No. CV-18-08299-PCT-JAT, 2020 WL 3026487, at *3-4 (D. Ariz. June
19
     5, 2020) (quoting State v. Mendoza, 455 P.3d 705, 715 ¶ 18, 248 Ariz. 6, 16 ¶ 18 (Ct. App.
20
     2019)), certificate of appealability denied sub nom. Matwyuk v. Attorney Gen. for Arizona,
21
     No. 20-16316, 2020 WL 7873086 (9th Cir. Nov. 23, 2020). A Donald hearing is not
22
     necessary for counsel to provide competent representation; rather, it creates a record that a
23
     defendant has been informed sufficiently about a plea. Further, a Donald hearing is an
24
     Arizona state court construct and the absence of one in Parrado’s case does not demonstrate
25
     ineffective assistance of counsel under clearly established Supreme Court law. Id. at 4; see
26
     also Phillips v. Arizona, No. CV-14-2809-PHX-GMS-ESW, 2016 WL 8487964, at *5
27
28
                                                  -9-
     Case 4:19-cv-00478-LCK Document 16 Filed 03/26/21 Page 10 of 10



 1
     (Sept. 22, 2016), report and recommendation adopted, 2017 WL 977519 (D. Ariz. Mar.
 2
     14, 2017).
 3
                              CERTIFICATE OF APPEALABILITY
 4
            Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases, this Court must
 5
     issue or deny a certificate of appealability (COA) at the time it issues a final order adverse
 6
     to the applicant. A COA may issue only when the petitioner “has made a substantial
 7
     showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This showing can
 8
     be established by demonstrating that “reasonable jurists could debate whether (or, for that
 9
     matter, agree that) the petition should have been resolved in a different manner” or that the
10
     issues were “adequate to deserve encouragement to proceed further.” Slack v. McDaniel,
11
     529 U.S. 473, 484 (2000) (citing Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983)). The
12
     Court finds that reasonable jurists would not find this Court’s ruling debatable. Therefore,
13
     a COA will not issue.
14
            Accordingly,
15
            IT IS ORDERED that the Petition for Writ of Habeas Corpus is DISMISSED.
16
            IT IS FURTHER ORDERED that the Clerk of Court should enter judgment and
17
     close this case.
18
            IT IS FURTHER ORDERED that, pursuant to Rule 11 of the Rules Governing
19
     Section 2254 Cases, in the event Petitioner files an appeal, the Court denies issuance of a
20
     certificate of appealability.
21
            Dated this 25th day of March, 2021.
22
23
24
25
26
27
28
                                                 - 10 -
